Order affirmed, without costs. No opinion. Carswell, Johnston, Taylor and Close, JJ., concur; Lazansky, P. J., dissents and votes to reverse upon the following ground: Section 11 of the Election Law provides that when any party rule “ provides for the equal representation of sexes from each unit, the designating petitions and primary ballots shall carry such party positions separately by sexes.” The Democratic party has adopted a rule for equal representation of sexes in each unit. The rule was not complied with in this case. A violation makes the petition invalid.